Opinion by
Johnson, J.
At the trial, the customs inspector testified that the case he reported as short was not received with the shipment. Plaintiff’s second witness also testified that a case was short when the shipment was received, but that one case was shipped later and that duty and internal revenue taxes were again paid thereon. In view of the evidence presented and following United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty and internal revenue tax are not assessable upon the case shown to have been short-landed. The protest was sustained to this extent.